Citation Nr: 1141917	
Decision Date: 11/10/11    Archive Date: 11/21/11

DOCKET NO.  09-44 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to an increased disability rating (evaluation) in excess of 50 percent for acquired psychiatric disorder, including anxiety disorder, posttraumatic stress disorder (PTSD), and depressive disorder.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs Division


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant, had active service from March 1967 to November 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in 
Ft. Harrison, Montana.  A January 2008 rating decision denied entitlement to a TDIU.  In an August 2008 decision, the Ft. Harrison RO assigned an increased 50 percent rating for service-connected acquired psychiatric disorder and continued the denial of entitlement to a TDIU.  

The Board notes that there is no substantive appeal (VA Form 9 or equivalent statement) contained within the Veteran's claims file as to the issue of an increased rating for service-connected acquired psychiatric disorder.  The United States Court of Appeals for Veterans Claims (Court) has held that a substantive appeal is not a jurisdiction-conferring document.  See Percy v. Shinseki, 23 Vet. App. 37, 45 (2009) (the 60-day period is not a jurisdictional bar to the Board's adjudication of a matter); see also Gonzales-Morales v. Principi, 16 Vet. App. 556, 557 (2003) (holding that failure to file a timely substantive appeal is not a bar to appeal); Gomez v. Principi, 17 Vet. App. 369, 373 (2003) (holding that the penalty of dismissal for failure to file a substantive appeal is expressly permissive); Rowell v. Principi, 4 Vet. App. 9, 17 (1993).  Given the permissive nature of a substantive appeal document, the Board assumes jurisdiction of the issue of an increased rating for service-connected acquired psychiatric disorder.


FINDINGS OF FACT

1.  For the entire period of increased rating appeal, the Veteran's acquired psychiatric disorder has been characterized by anxiety, depression, problems sleeping, social avoidance, nightmares, and flashbacks.

2.  For the entire period of increased rating appeal, the Veteran's PTSD has not been characterized by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; inability to establish and maintain effective relationships.

3.  The Veteran is unable to maintain substantially gainful employment as a result of symptoms of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  For the entire increased rating period, the criteria for an increased disability rating in excess of 50 percent for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9413 (2011).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied with respect to the increased rating and TDIU issues decided herein.  The RO sent the Veteran a letter in 
March 2008 that informed of the requirements needed to establish an increased evaluation for an acquired psychiatric disorder and entitlement to a TDIU.  The notice letter advised the Veteran that VA used a published schedule for rating disabilities that determined the rating assigned and that evidence considered in determining the disability rating included the nature and symptoms of the condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on employment.  In accordance with the requirements of VCAA, the VA letter informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain.  

The Board finds that all necessary development has been accomplished; therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claims.  
38 U.S.C.A. § 5103A.  VA has obtained VA and private treatment records, Social Security Administration (SSA) records, and other records identified by the Veteran.  

The Veteran has been afforded adequate examinations on the issue of an increased rating for service-connected acquired psychiatric disorder.  VA provided the Veteran with examinations in October 2007, June 2008, and October 2010.  Treatment records were reviewed, the Veteran's history was taken, and complete examinations with clinical measures were conducted.  Conclusions reached and diagnoses given were consistent with the examination report.  For these reasons, the Board finds that the Veteran has been afforded adequate examinations on the issue of an increased rating for service-connected acquired psychiatric disorder.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Disability Rating Criteria

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2011).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of a veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The schedular criteria, effective as of November 7, 1996, incorporate the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  38 C.F.R. §§ 4.125, 4.130.  A 50 percent rating is warranted if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating, may be assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.  The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent schedular evaluation contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. 4.130, Diagnostic Code 9411.

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).

A GAF score of 41-50 indicates "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.

A GAF score of 51-60 indicates "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.

A GAF score of 61-70 indicates "Mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  Id. 

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive.  The Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  On the other hand, if the evidence shows that a veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443.  The U.S. Court of Appeals for the Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

Increased Rating for Acquired Psychiatric Disorder

In a March 2011 rating decision, the RO granted a 50 percent rating for the entire increased rating period from February 25, 2008.  After a review of all the evidence, lay and medical, the Board finds that, for the entire period of increased rating appeal, the Veteran's acquired psychiatric disorder has been characterized by anxiety, depression, problems sleeping, social avoidance, nightmares, and flashbacks, consistent with the criteria for a 50 percent disability rating under Diagnostic Code 9413.  38 C.F.R. § 4.130. 

The evidence includes the October 2007 VA psychological examination where the Veteran reported being very anxious and depressed.  The Veteran also reported difficulty concentrating and experiencing attention deficit hyperactivity disorder (ADHD).  The examiner recorded the Veteran's history in detail.  

During the examination interview in October 2007, the Veteran was fully oriented in all spheres.  The VA examiner reported that the Veteran was cooperative, mood was anxious, speech was spontaneous, and judgment and insight were good.  The VA examiner also reported affect was appropriate and memory was intact.  He evidenced no delusions or hallucinations.  His thoughts were logical and goal-oriented throughout the examination.  He denied current thoughts of harm to himself or others.  He was also found capable to manage his own financial affairs.  The Axis I diagnosis was anxiety disorder, NOS.  The GAF score was 60-65.

In the June 2008 VA psychological examination, the Veteran reported feeling depressed and anxious.  He also reported social avoidance and at times being immobilized by anxiety, but was able to hide it at work.  He also reported being unable to concentrate.  The examiner recorded the Veteran's history in detail.

During the examination interview in June 2008, the Veteran was fully oriented in all spheres.  The VA examiner reported that the Veteran was cooperative, mood was anxious, speech was spontaneous, and judgment and insight were good.  The VA examiner also reported affect was appropriate and memory was intact.  He evidenced no delusions or hallucinations.  His thoughts were logical and goal-oriented throughout the examination.  He denied current thoughts of harm to himself or others.  He was also found capable to manage his own financial affairs.  The Axis I diagnosis was anxiety disorder, NOS.  The GAF score was 55.

In private treatment records from April 2007 to September 2009, private examiners reported the Veteran was alert and oriented in all spheres.  Private examiners also reported depressed and anxious mood, trouble sleeping, logical thought process, insight and judgment were fair, and behavior and affect were appropriate.  Private examiners also reported no history of suicidal or homicidal ideation and no history of delusions or hallucinations.  

In a June 2009 private psychological examination, the Veteran reported nightmares and flashbacks.  The Veteran also reported he did not have current feelings of anxiety, but had trouble sleeping.  

During the examination interview in June 2009, the Veteran was fully oriented in all spheres.  The private examiner reported that the Veteran was cooperative, immediate and remote memory were intact, speech was spontaneous, and judgment and insight were good.  The private examiner also reported the Veteran had reported hallucinations in the past.  The Veteran evidenced no delusions or hallucinations during the examination.  He denied current thoughts of harm to himself or others.  The Axis I diagnoses were panic disorder, severe major depression, and PTSD.  The GAF score was 35.

In private treatment records from October 2009 to August 2010, private examiners reported the Veteran was alert and oriented in all spheres.  Private examiners also reported logical thought process, insight and judgment were fair, and behavior and affect were appropriate.  Private examiners also reported no history of suicidal or homicidal ideation and no history of delusions or hallucinations.  

In the October 2010 VA psychological examination, the Veteran reported being anxious and depressed.  He also reported episodes of depression that could last a week or more.  He also reported that he had not experienced any panic attacks in many years.  

During the examination interview in October 2010, the Veteran was fully oriented in all spheres.  The VA examiner reported that the Veteran was cooperative, speech was spontaneous, and judgment and insight were good.  The VA examiner also reported the Veteran did not have delusions or hallucinations and did not exhibit any ritualistic behavior.  He denied current thoughts of harm to himself or others.  The Axis I diagnosis was anxiety disorder, NOS.  The GAF score was 55.

In the May 2011 VA general medical examination, the Veteran reported that he had trouble concentrating.  The VA examiner reported that the Veteran did not exhibit any unusual behavior and had normal responses to the questions asked.  

On review of the evidence above, the Board finds that, for the entire increased rating period, the symptoms of the Veteran's acquired psychiatric disorder have more closely approximated anxiety, depression, problems sleeping, social avoidance, nightmares, and flashbacks.  The GAF scores have varied between 35 and 60.  The Veteran's psychiatric symptoms have been relatively consistent, and a 50 percent rating takes into account significant social and occupational impairment.

The Board also finds that, for the entire increased rating period on appeal, the Veteran's acquired psychiatric disorder has not been characterized by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, as required for a 70 percent disability rating under Diagnostic Code 9413.  38 C.F.R. § 4.130.  

The evidence in this case does not reveal suicidal ideation.  In private treatment records from April 2007 to September 2009, the Veteran denied any suicidal ideation.  In the October 2007, June 2008, and October 2010 VA psychological examinations, the Veteran denied any suicidal ideation.  

With regard to obsessional rituals, the October 2010 VA examiner reported no ritualistic behavior.  The Veteran does not contend, nor does the record reflect, that any symptoms of ritualistic behavior exist or that they interfere with routine activities.

The Veteran's speech has not been intermittently illogical, obscure, or irrelevant.  In private treatment records from April 2007 to September 2009, private examiners reported linear and logical thought processes and spontaneous speech.  In the October 2007, June 2008, and October 2010 VA psychological examinations, the VA examiners reported spontaneous speech and logical and goal-oriented thought processes.

The record does not reflect that the Veteran suffers from near-continuous panic or depression affecting the ability to function independently.  In the October 2010 VA psychological examination, the Veteran denied having any panic attacks for many years.  The VA examiner reported episodes of depression that could last over a week; however, no further description was given.  

The record also does not reflect the Veteran has suffered from spatial disorientation, and his appearance and hygiene are normal.  In the October 2007, June 2008, and October 2010 VA psychological examinations, the Veteran was dressed and well groomed.  The October 2007, June 2008, and October 2010 VA examiners also reported the Veteran was fully oriented in person, place, and time.  Private treatment records from April 2007 to September 2009 and from October 2009 to 
August 2010 reported the Veteran was dressed and groomed appropriately and was oriented in all spheres.  The Veteran did exhibit some difficulty in adapting to stressful situations.  The October 2007 VA examiner opined that the Veteran had trouble coping with minor stress.  

The record demonstrates that the Veteran's acquired psychiatric disorder is characterized by anxiety, depression, problems sleeping, social avoidance, nightmares, and flashbacks.  The Board concludes that such symptomatology and social and occupational impairment more nearly approximate the criteria for a 50 percent disability rating for the entire period of claim, and does not more nearly approximate the criteria for the next-higher 70 percent rating under Diagnostic Code 9413 for any period.  Even thought the Veteran exhibited some difficulty adapting to stressful situations, the acquired psychiatric symptoms, as a whole, are contemplated by the 50 percent rating.  See 38 C.F.R. § 4.7 (the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating, otherwise, the lower rating will be assigned).

The Board has also weighed and considered the GAF scores during the increased rating period.  While the GAF scores have varied between 35 and 60, most of the GAF scores are between 50 and 55.  The GAF scores of 50 or 55 reflect moderate symptoms or moderate difficulty in social and occupational functioning, which is consistent with the 50 percent disability rating criteria of occupational and social impairment with reduced reliability and productivity, including difficulty in establishing and maintaining effective work and social relationships.  

While a GAF score of 35 was assigned in June 2009, which may indicate serious symptoms or serious impairment in social or occupational functioning, the evidence reflects that during this time the Veteran's psychiatric symptoms were relatively consistent, and that the Veteran's symptomatology did not meet or more nearly approximate occupational and social impairment with deficiencies in most areas (work, school, family relations, judgment, thinking, or mood), and did not include inability to establish and maintain effective relationships.  For example, the symptomatology noted at the time of the June 2009 private psychological examination were primarily nightmares and flashbacks.  The GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard, 9 Vet. App. at 267; Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue.  The GAF score must be considered in light of the actual symptoms of a veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. 
§ 4.126(a) (2011).

For these reasons, the Board finds that a preponderance of the evidence is against the appeal for an increased rating in excess of 50 percent for PTSD for any period, and the appeal must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7. 

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted for an acquired psychiatric disorder.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's PTSD is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, Diagnostic Code 9413, specifically provides for disability ratings based on a combination of history and clinical findings.  In this case, considering the lay and medical evidence, the Veteran's acquired psychiatric disorder has manifested anxiety, depression, problems sleeping, social avoidance, nightmares, and flashbacks.  These symptoms are part of or similar to symptoms listed under the schedular rating criteria.  

The schedular rating criteria specifically include occupational and social impairment, as indicated by reduced reliability and productivity, and as caused by specific psychiatric symptoms.  The schedular rating criteria also include analogous symptoms that are "like or similar to" listed schedular rating criteria.  Mauerhan, 
16 Vet. App at 442; see also 38 C.F.R. § 4.21 (2011).  Additionally, the Board has considered GAF scores, which are incorporated through the DSM-IV as part of the schedular rating criteria, as reflective of the degree of severity of psychiatric symptoms or overall functional impairment caused by the acquired psychiatric disorder.  For these reasons, the Board finds that the schedular rating criteria is adequate to rate the Veteran's acquired psychiatric disorder, and referral for consideration of an extraschedular evaluation is not warranted.

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the 
effect on his occupation and daily life.  In the absence of exceptional factors associated with PTSD, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

TDIU Legal Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155.  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).

The central inquiry is, "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to a veteran's level of education, special training, and previous work experience, but advancing age and the impairment caused by non-service-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19 (2011); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

Marginal employment, defined as an amount of earned annual income that does not exceed the poverty threshold determined by the United States Department of Commerce, Bureau of the Census, shall not be considered substantially gainful employment. 38 C.F.R. § 4.16(a).  Substantially gainful employment is work that is more than marginal, which permits the individual to earn a "living wage." See Moore v. Derwinski, 1 Vet. App. 356 (1991). 

In reaching a determination of TDIU, it is necessary that the record reflect some factor which takes his case outside the norm with respect to a similar level of disability under the rating schedule.  38 C.F.R. §§ 4.1, 4.15 (2011); Van Hoose, 
4 Vet. App. 361.  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The question is whether or not a veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Beaty v. Brown, 6 Vet. App. 532, 538 (1994).

TDIU Analysis

In this case, the Veteran contends that he is unable to maintain employment due to his service-connected disabilities.  In the June 2007 claim for compensation, the Veteran reported that he was unable to work due to his service-connected disabilities, specifically his acquired psychiatric disorder.  

The Veteran meets the percentage requirements set forth in 38 C.F.R. § 4.16(a) for consideration of a TDIU.  The Veteran is service connected for skin disability, rated at 60 percent disabling; acquired psychiatric disability, rated at 50 percent disabling; and tinnitus, rated at 10 percent disabling.  As the service-connected skin disability is rated at 60 percent, and the combined disability rating for all service-connected disabilities is 80 percent, the percentage criteria for TDIU eligibility are met (at least one disability rated at least 40 percent, with combined rating at least 70 percent); therefore, entitlement to TDIU is considered on a schedular basis.  
38 C.F.R. § 4.16(a).

The evidence in favor of the Veteran's claim for TDIU includes the Veteran's multiple statements showing his belief that he ended his employment because of the symptoms of his acquired psychiatric disability.  The Veteran takes multiple medications to handle his acquired psychiatric disability.  His symptoms have included anxiety, depression, problems sleeping, social avoidance, nightmares, and flashbacks.

In the October 2007 VA examination, the Veteran was diagnosed with anxiety disorder.  The VA examiner opined that the Veteran had trouble coping with minor stress.  In the June 2008 VA examination, the Veteran was diagnosed with anxiety disorder.  The VA examiner opined that the Veteran did have a significant anxiety disorder that does inhibit work; however, the examiner did not think that all work would be precluded.  The VA examiner further opined that the symptoms of anxiety were severe enough to greatly reduce the Veteran's reliability and productivity in a work situation and, until the anxiety symptoms could be brought under better control, he would be limited to low stress work situations that would not require much interpersonal contact.

In the June 2009 private examination, the Veteran was diagnosed with panic disorder, major depression, and PTSD.  The private examiner opined that the Veteran was unable to work due to the seriousness of the anxiety attacks.  In a separate June 2009 private opinion, the private examiner opined that the Veteran's mental disorders significantly affected his ability to perform adequately in the work force and precluded the Veteran from obtaining gainful employment. 

In the October 2010 VA examination, the Veteran was diagnosed with anxiety disorder.  The VA examiner opined that the Veteran's anxiety disorder resulted in reduced reliability and productivity.  The VA examiner further opined that the Veteran had symptoms such as forgetting to complete tasks, difficulty understanding some complex processes, and difficulty maintaining effective work relationships.

The Veteran is also in receipt of SSA disability benefits.  In an August 2009 SSA decision, the SSA Administrative Law Judge found that the Veteran was unable to work due, in part, to the service-connected mental disability (anxiety disorder).  Although SSA determinations regarding unemployability and disability are not binding on VA, they may be relevant in disability determinations.  Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  

The evidence weighing against the Veteran's claim for TDIU includes that the Veteran decided to retire from his part-time position in March 2007.  The 
October 2007 VA examiner opined that the Veteran's anxiety did not appear to be of such severity as to fully justify his decision to leave his past employment.  In a May 2008 statement, the Veteran's previous employer wrote that he only worked 11 hours from March to July 2007 and voluntarily resigned his position at that time.  

The Board finds that the weight of the evidence is at least in relative equipoise on the question of whether the Veteran is unable to follow a substantially gainful occupation as a result of service-connected disabilities, primarily an acquired psychiatric disability.  Resolving all reasonable doubt in favor of the Veteran, the Board finds that the criteria for TDIU have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.


ORDER

An increased disability rating in excess of 50 percent for an acquired psychiatric disorder is denied.

A TDIU is granted.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


